Citation Nr: 1450890	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for numbness on the left side of the body.

4.  Entitlement to service connection for a right leg disorder, to include the right knee.

5.  Entitlement to service connection for a left leg disorder, to include a below-the-knee amputation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in April 2014, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

A statement of the case was issued in April 2014 that addressed claims for service connection for bilateral hearing loss and tinnitus.  Although there is some indication that the Veteran has subsequently perfected these two issues, in the Board's judgment, these issues are not yet ripe for Board review; further in this regard, the substantive appeal for these two issues is not in the electronic records before the Board and these issues have not been certified to the Board.


FINDINGS OF FACT

1.  The Veteran's hypertension was initially manifested many years after, and is not shown to be related to, his service.

2.  The Veteran's heart disorder was initially manifested many years after, and is not shown to be related to, his service.

3.  The Veteran is not shown to have a disability manifested by numbness on the left side of his body.

4.  A right leg disorder, to include the right knee, was initially manifested many years after, and is not shown to be related to, his service.

5.  A left leg disorder, to include amputation of the left lower leg, was initially manifested many years after, and is not shown to be related to, his service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A heart disorder was not incurred in or aggravated by active service, nor may cardiovascular disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A disability manifested by numbness on the left side was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  A right leg disorder, to include the right knee, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A left leg disorder, to include amputation of the lower left leg, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated March 2008 and March 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran nor his representative.

The Veteran's service treatment records are associated with the record and pertinent private medical records and Social Security Administration records have been secured.  He was afforded a VA examination.  The Board's review of the examination reports of record reveals that there are adequate, as that are premised on a correct factual basis and have opinions supported by sufficient rationale.  

As to the claims of service connection for hypertension and a heart disorder, VA did not provide examinations.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, elements (2) and (3) under the McLendon analysis are not satisfied.  Specifically as to (2), the medical evidence and the Veteran's lay statements do not provide competent evidence (as discussed in greater detail below) that the Veteran suffered an event, injury, or disease in service that led to currently diagnosed hypertension and/or heart disease.  The service treatment records do not show any complaint, treatment, or finding related to such disabilities and the Veteran has not detailed any relevant, competent evidence as to in-service incurrence.  Under these facts, an examination is not required, and thus, it is unnecessary to further discuss the basis for finding that element (3) is also unsatisfied.

He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  In addition, VA has substantially complied with the Board's prior remand directives.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that when the Veteran was seen in June 1967, he reported a six to eight month history of pain in the knees which was worse with standing.  An examination showed no swelling or tenderness, and there was full range of motion.  It was indicated there was no apparent disease.  He was given an Ace bandage.  He was seen for similar complaints and history the next month.  An examination revealed no abnormal findings.  He again reported pain in both knees in August 1967.  An examination was negative.  Quadriceps exercises were recommended.  On a report of medical history in October 1967, the Veteran denied high blood pressure, arthritis, bone or joint deformity and a trick knee.  In the physician's summary, it was indicated he had cramps in his legs after exercise.  On the separation examination in October 1967, the heart and vascular system were normal, as were the lower extremities, musculoskeletal system and a neurological evaluation.  Blood pressure was 120/80.  A chest X-ray was negative.

In January 2004, a private physician noted that the Veteran had an aortogram that month which demonstrated predominantly femoral popliteal occlusive disease, worse in the left lower extremity. 

The Veteran was admitted to a private hospital in May 2006.  It was noted he had been evaluated in December 2003 for left lower extremity claudication.  A past medical history of hypertension and coronary disease was noted.  The diagnosis was severe peripheral vascular disease.  When hospitalized in July 2006, it was indicated he was hospitalized in 2003 for three-vessel coronary artery disease.  A left below-the-knee amputation was performed.  Additional private medical records show that when the Veteran was seen in September 2007, a two to three year history of peripheral vascular disease was noted.  

VA outpatient treatment records show the Veteran was seen in June 2008 for evaluation of pain in the right lower extremity with ambulation and absent pulses.  It was noted he had done well following the below-the-knee amputation until the previous month when he began having similar pain in the right lower extremity.  

In a statement dated January 2010, a private physician noted the Veteran had a history of coronary artery disease, peripheral vascular disease and hypertension.  He commented that the Veteran's peripheral vascular disease was most likely caused by hyperlipidemia and his history of tobacco abuse.  

A VA peripheral nerves examination was conducted in June 2014.  The examiner noted she reviewed the record.  She noted the Veteran denied a history of peripheral neuropathy.  He reported a sensation of coldness in the right lower extremity.  He said he very seldom had tingling in the leg but no numbness.  He reported intermittent pain in the right lower extremity with standing, but not with walking.  The examiner concluded the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  

On VA orthopedic examination in June 2014, it was noted the Veteran had a history of peripheral vascular disease, with a left lower extremity below-the-knee amputation in 2006.  The Veteran denied a history of arthritis.  He said he has pain in the knees, but did not have any recent swelling, redness or increased warmth.  He related a history of a left knee injury when he was in high school, but said he had not sought medical attention for it, and the symptoms subsided.  He believed his vascular problems might have started in service, but he was never diagnosed with vascular disease in service.  He reported having muscle cramping in service, and that he was advised to drink more fluids.  He did not recall an injury to the knees during service.  The Veteran reported some right calf pain with prolonged standing.  The examiner summarized the pertinent service treatment records, including the treatment reports from June to August 1967.  The diagnosis was degenerative joint disease of the knees.

The examiner commented that a review of the service treatment records revealed no diagnosis of a knee condition in service.  She noted the Veteran had developed mild osteoarthritis of the knees, but this was not unexpected in a person of the Veteran's age.  She stated that the Veteran's complaints of knee pain and muscle cramps after exercise in service did not result in a diagnosis and were non-specific.  She concluded it was unlikely that those complaints are related to his vascular disease.  She commented that the Veteran's functional limitations were the result of vascular disease that resulted in amputation.  Thus, the examiner opined it was not at least as likely as not that the Veteran's disability is the result of disease of injury incurred in or aggravated by service, to include the in-service complaints.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them arthritis, hypertension and cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis, hypertension and cardiovascular disease).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records contain no complaints or findings related to hypertension or heart disease.  There is no indication of abnormal blood pressure on the service separation examination in October 1967, and a clinical evaluation of the heart and vascular system showed no abnormality.  The record shows the Veteran was hospitalized for heart disease in 2003.  He also has a past medical history of hypertension.  

The Veteran's assertions that hypertension and a heart disability are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hypertension and heart disease fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These disabilities were initially manifested many years after the Veteran's discharge from service, and the Veteran has not submitted any medical evidence suggesting that hypertension or a heart disorder was present in service, within one year thereafter, or is otherwise related to service.

In summary, the evidence of record establishes that hypertension and a heart disability became manifest many years after, and are not shown to be related to, his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for such disabilities, and that the appeals in these matters must be denied.

The service treatment records confirm that the Veteran had complaints concerning his knees on several occasions.  It must be noted, however, he was examined on each visit to the clinic, and no abnormalities were identified.  While the Veteran did report leg cramping on the separation examination, clinical evaluations revealed no pertinent findings.  

The record shows the Veteran was first treated for vascular disease of the left lower extremity in December 2003.  An aortogram the following month showed femoral popliteal occlusive disease, apparently bilaterally.  He ultimately had a left below-the-knee amputation in July 2006.  Following the June 2014 VA orthopedic examination, the examiner concluded it was unlikely that the Veteran's in-service knee complaints are related to his vascular disease.  She added that his complaints of bilateral knee pain and muscle cramps did not result in a diagnosis of any disability during service.  She concluded it was less likely as not that the Veteran's disability was due to service.  The Board also points out that a private physician asserted that the Veteran's peripheral vascular disease was probably due to hyperlipidemia and the Veteran's history of tobacco use.  

The Veteran's assertions that his leg disabilities, to include bilateral knee disabilities and a below-the-knee amputation of the left lower extremity, are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of bilateral leg disabilities fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007.  These disabilities were initially manifested many years after the Veteran's discharge from service, and the Veteran has not submitted any medical evidence suggesting that such disabilities were present in service or are otherwise related to service.  As noted, the only medical opinions of record conclude they are not.

In summary, the more probative evidence in this matter establishes that the Veteran leg disorders are not related to service.  Accordingly, the claims must be denied.

Finally, the Veteran argues that service connection is warranted for numbness on the left side of his body.  The service treatment records are negative for any such complaints or findings.  Following a VA examination in June 2014, the examiner concluded the Veteran did not have a peripheral nerve disability or peripheral neuropathy.  Although the Board has considered the Veteran's lay statements, in the Board's judgment, he is not competent to diagnose a specific disability involving numbness on the left side.  That is, he can report symptoms but is not competent to provide a diagnosis with a pathology as such takes knowledge of disease entities and the causes of such, instead of simply reports symptoms such as pain.  In light of the examiner finding no present disability, the Board finds that the preponderance of the evidence is against a finding of a current disability.  The evidence weighs against there being such disability during any period in appellate status.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for a disability manifested by numbness on the left side of his body must be denied.


ORDER

Service connection for hypertension, a heart disorder and numbness on the left side is denied.

Service connection for a right leg disorder, to include the right knee, is denied.

Service connection for a left leg disorder, to include amputation of the left lower leg is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


